IN THE SUPREME COURT OF IOWA
                               No. 14–0831

                         Filed February 19, 2016


STATE OF IOWA,

      Appellee,

vs.

RANDALL LEE LAMOREUX,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Hancock County, DeDra L.

Schroeder (suppression hearing) and Gregg R. Rosenbladt (trial), Judges.



      The State requests further review of a decision of the court of

appeals reversing the denial of a motion to suppress the defendant’s

chemical test result. DECISION OF COURT OF APPEALS VACATED;

DISTRICT COURT JUDGMENT AFFIRMED.



      David A. Kuehner of Eggert, Erb, Mulcahy & Kuehner, P.L.L.C.,

Charles City, for appellant.



      Thomas J. Miller, Attorney General, Katie Fiala, Assistant Attorney

General, David C. Solheim, County Attorney, for appellee.
                                   2

MANSFIELD, Justice.

      After being arrested, the defendant phoned an attorney and

consulted with that attorney in a jail booking room.      The room had

visible audio and video monitoring. The attorney was aware of the audio

and video systems and took no steps to disable them or request another

room. We are asked to decide whether Iowa Code section 804.20 (2013)

provides relief to the defendant under these circumstances.

      We conclude the defendant is not entitled to suppression of

evidence obtained following this attorney–client meeting. For the reasons

discussed herein, we find that neither the language of the statute nor

this court’s prior interpretations of section 804.20 support such an

outcome. Accordingly, we vacate the decision of the court of appeals that

reached a different result, and affirm the defendant’s conviction and

sentence.

      I. Background Facts and Proceedings.

      At around 11:30 p.m. on May 24, 2013, the Hancock County

Communications Center received a report from a woman that her ex-

boyfriend Randall Lamoreux was following her vehicle on the main

highway from Britt to Crystal Lake, had swerved several times, and had

tried to run her off the road.   She gave a description of Lamoreux’s

vehicle—a red Dodge Ram pickup. Dispatch reported this information to

three sheriff’s deputies at around 11:30 p.m., and they drove toward the

location. Meanwhile, a call came in from another person who reported

Lamoreux had been involved in a dispute at this person’s house, after

which Lamoreux climbed into his pickup truck, spun its wheels on the

gravel, and left heading south on the main road between Britt and

Crystal Lake.
                                        3

      Two of the deputies encountered Lamoreux’s pickup on this road.

Lamoreux proceeded at that point to turn down a side road.          A third

deputy was positioned on that road in his stopped patrol car. Lamoreux

nearly hit the third deputy’s patrol car as he unsuccessfully attempted to

drive around it.   One of the other deputies, Jason Pischke, reached

Lamoreux’s stopped pickup and pulled Lamoreux from its cab. Because

of Lamoreux’s known previous criminal history, Deputy Pischke viewed

him as a safety risk requiring immediate removal from his vehicle and

handcuffing.

      Upon looking inside Lamoreux’s vehicle, Deputy Pischke saw an

open “tall boy” can of beer on the driver’s side of the car. He picked it up

and noted it was half full and cold to the touch.        Due to the rainy

conditions, Deputy Pischke took Lamoreux to his patrol car for further

questioning. At that time, Deputy Pischke noticed a strong odor of an

alcoholic beverage emanating from Lamoreux and that his speech was

slurred and his eyes were red and watery.          Deputy Pischke asked

Lamoreux if he had been drinking, and Lamoreux responded that he had

been drinking tall boy cans of beer before driving.        Deputy Pischke

administered a horizontal-gaze nystagmus test, which indicated that

Lamoreux was intoxicated. Because of Lamoreux’s previous hip injury,

Deputy Pischke did not ask him to perform further field sobriety tests.

Lamoreux did furnish a preliminary breath sample, which showed a

blood alcohol level greater than .08.

      Just after midnight on May 25, Lamoreux was transported to the

Hancock County law enforcement center and placed in the booking room.

Deputy Pischke read Lamoreux his Miranda rights and informed him of

his right to call a family member or attorney pursuant to Iowa Code

section 804.20. Deputy Pischke remained with Lamoreux while he made
                                          4

a series of ten to fifteen calls to attorneys and family members. At 1:09

a.m., Lamoreux connected with Ted Hovda, a local attorney.                     Hovda

arrived at the jail at 1:25 a.m. He went straight into the booking room to

meet with Lamoreux, and the door was shut behind him.

       For security reasons, the booking room is equipped with a camera

and a microphone that record automatically. 1 The camera is linked into

the network of cameras at the jail.           Both items are visible to people

sitting in the room. It is possible to turn off the microphone by flipping a

switch. At the suppression hearing, Deputy Pischke testified,

             Q. . . . . Have you observed Ted Hovda meet with
       potential clients or folks who are in trouble in the booking
       room before? A. Yes, Ted does a lot of work at our jail and
       the courthouse.

              Q. Have you seen him activate or deactivate the
       recording system, the audio recording system? A. . . . . Yes,
       I’ve seen him disable it.

             Q. What does Ted do to disable it? A. You just walk
       in the booking room and you can turn the switch on the
       microphone off.

             Q. Does he need to ask you to do that?                A. No, he
       does not.

              Q. He can do that all on his own? A. Yes.

            Q. On this night, did he request specifically to you to
       meet with his client in private? A. He did not.

            Q. But was it your understanding that he was there to
       meet with Mr. Lamoreux? A. Yes.

             Q. And did he turn off the audio recording when you
       went into the booking room? A. He did not.


       1In addition to the booking room, the law enforcement center has an interview
room, which likewise contains video and audio equipment. Some rooms are not
connected to the video and audio system. These include the sheriff’s deputies’ office
and a kitchenette. These rooms, however, are not generally available for use by clients
and attorneys.
                                     5
             Q. But he could have? A. Yes.

            Q. Was he given an opportunity to meet face-to-face
      with Mr. Lamoreux? A. In our booking room, yes.

             ....

           Q. Was there anybody else in the room?         A.   There
      was not.

      ....

            Q. How big is the microphone that’s located in the
      booking room? A. It’s probably 12 to 14 inches maybe in
      size.

             ....

             Q. Would it have been visible to [Lamoreux]? A. Yes.

             Q. Where is the on/off switch located? A. On the top
      of the device.

            Q. Is the video camera also visible to people sitting in
      the room? A. Yes, it is.

           Q. Did Mr. Lamoreux ever request that he be allowed
      to meet somewhere other than the booking room? A. He did
      not.

             Q. Did Mr. Hovda? A. He did not.

      Following this meeting with Hovda, Lamoreux was given the

implied consent advisory and agreed to undergo chemical testing of his

breath. Lamoreux provided a breath sample at 1:42 a.m., which showed

an alcohol concentration of .136.

      On June 5, Lamoreux was charged by trial information with

operating while intoxicated (OWI) third offense, a class “D” felony. See

Iowa Code § 321J.2(2)(c). He filed a motion to suppress the Datamaster

result, alleging among other things a failure to honor his rights under

Iowa Code section 804.20.     Following an evidentiary hearing at which

Deputy Pischke testified, the district court denied Lamoreux’s motion.

The court explained in its ruling:
                                    6
      [State v. Walker, 804 N.W.2d 284 (Iowa 2011),] specifically
      states that law enforcement should honor attorney requests
      . . . for private, barrier-free meeting rooms. The Court notes
      that upon request . . . video and audio recordings should be
      turned off during consultation. No such requests were made
      by either Defendant Lamoreux or his counsel during this
      consultation. Mr. Ted Hovda, Lamoreux’s attorney at arrest,
      was well familiar with the jail facility and had been there on
      numerous occasions. In the past, Mr. Hovda had shut off
      the audio recording device in the meeting room when he felt
      it necessary. The microphone was not hidden. The video
      camera was in plain sight.

             In addition, law enforcement was aware of a violent
      criminal history for this Defendant, despite the fact that this
      Defendant had behaved appropriately following this stop
      before the Court under this cause. Law enforcement was
      aware of Defendant’s previous criminal history, including
      assaults, alcohol issues, and the fact that Defendant had
      [previously] been in prison for assaultive behavior.

            The State does not seek to use either audio or video
      recordings of this consultation against the Defendant, nor
      would that be allowed.

             For these reasons, Defendant’s Motion to Suppress
      relating to violations of section 804.20 is denied.

      Lamoreux’s case proceeded to trial.     On February 27, 2014, the

jury returned a guilty verdict. The court entered judgment on the verdict

and imposed a five-year indeterminate sentence.       Lamoreux appealed,

arguing the district court erred in denying his motion to suppress.

      We transferred the case to the court of appeals.       The court of

appeals reversed and remanded, reasoning,

      [I]n the absence of any individualized showing of a safety or
      security risk, once Lamoreux invoked his right to consult
      with an attorney, and his attorney was there in person, the
      State was required to provide Lamoreux the opportunity to
      “see and consult confidentially,” “alone and in private.” Iowa
      Code § 804.20. He was not required to make a specific
      request not to be subject to audio or video recording.

The State filed an application for further review, which we granted.
                                      7

      II. Standard of Review.

      We review a district court’s interpretation of Iowa Code section

804.20 for errors at law. State v. Robinson, 859 N.W.2d 464, 467 (Iowa

2015). We will affirm the district court’s ruling on a motion to suppress

if “the court correctly applied the law and substantial evidence supports

the court’s fact-finding.” Walker, 804 N.W.2d at 289.

      III. Analysis.

      We must determine whether Lamoreux’s section 804.20 rights

were violated through the presence of an active audio and video system

in the room where Lamoreux met to consult with his attorney when

neither he nor the attorney requested the system be turned off or asked

for a different room. Iowa Code section 804.20 provides:

             Any peace officer or other person having custody of
      any person arrested or restrained of the person’s liberty for
      any reason whatever, shall permit that person, without
      unnecessary delay after arrival at the place of detention, to
      call, consult, and see a member of the person’s family or an
      attorney of the person’s choice, or both. Such person shall
      be permitted to make a reasonable number of telephone calls
      as may be required to secure an attorney. If a call is made,
      it shall be made in the presence of the person having
      custody of the one arrested or restrained. If such person is
      intoxicated, or a person under eighteen years of age, the call
      may be made by the person having custody. An attorney
      shall be permitted to see and consult confidentially with such
      person alone and in private at the jail or other place of custody
      without unreasonable delay. A violation of this section shall
      constitute a simple misdemeanor.

(Emphasis added.)

      In interpreting section 804.20, “our primary goal is to give effect to

the intent of the legislature. That intent is evidenced by the words used

in the statute . . . . In the absence of legislative definition, we give words

their ordinary meaning.” Walker, 804 N.W.2d at 290 (quoting Anderson

v. State, 801 N.W.2d 1, 3 (Iowa 2011)).            “We seek a reasonable
                                     8

interpretation which will best effectuate the purpose of the statute . . . .”

Id. (quoting State v. Johnson, 528 N.W.2d 638, 640 (Iowa 1995)). We also

deem it important to place the statute’s words in context. See Robinson,
859 N.W.2d at 486–87 (concluding that despite language that “seems to

suggest a broad application,” section 804.20 read in context applies only

“to the period after arrest but prior to the formal commencement of

criminal charges”). Additionally, we have said that a suspect’s invocation

of his or her rights under Iowa Code section 804.20 should be “liberally

construe[d].” State v. Hicks, 791 N.W.2d 89, 95 (Iowa 2010). Yet, we

have also said that section 804.20 “is to be applied in a pragmatic

manner, balancing the rights of the arrestee and the goals of the

chemical-testing statutes.” State v. Tubbs, 690 N.W.2d 911, 914 (Iowa

2005).      We have referred to section 804.20 as affording a “limited

statutory right to an attorney consultation.” Walker, 804 N.W.2d at 295.

      We begin by examining the actual language of section 804.20. See

In re A.M., 856 N.W.2d 365, 371 (Iowa 2014) (“Our starting point is the

statutory text.”). The section states that the “attorney shall be permitted

to see and consult confidentially with [the arrested] person alone and in

private.”    Iowa Code § 804.20 (emphasis added).      The language of the

statute thus appears to establish something that the attorney will be

allowed to do, not something that must occur. It does not state that the

attorney shall see and consult confidentially with a client in custody

privately; instead it says this kind of consultation has to be permitted.

“Permit” means to “grant leave for or the privilege of : ALLOW,

TOLERATE.” Webster’s Third New International Dictionary 1683 (unabr.

ed. 2002).     Hence, the wording of the statute suggests that while an

attorney must be allowed to meet with his or her client in private, the
                                     9

meeting itself does not have to be private if the attorney chooses to speak

with his or her client under different conditions.

      We previously interpreted a similar phrase, “shall permit,” in this

statute and stated that “[s]ection 804.20 does not require that an

arrestee call an attorney; the statute is satisfied by giving him the

opportunity to call or consult with a family member or an attorney.”

Tubbs, 690 N.W.2d at 914.       The same operative words—that a peace

officer “shall permit” one in custody to make a call—meant in Tubbs that

phone calls were allowed, not required. See id.

      We now turn attention to our decision in Walker, which

represented “our first opportunity to construe the right to ‘see and

consult confidentially’ with an attorney ‘alone and in private.’ ” 804
N.W.2d at 291 (quoting Iowa Code § 804.20). In that case, after Walker

was arrested for operating while intoxicated, he contacted an attorney by

phone who subsequently directed another attorney to the police station

to meet with Walker. Id. at 286–87. The arriving attorney was led to a

detention area with booths that had glass partitions separating the

visitors from the detainees. Id. at 287. The attorney noticed the booths

were under video surveillance.      Id.   The glass barrier hampered the

attorney’s efforts to conduct his own assessment of Walker’s level of

intoxication to advise him whether to submit to chemical testing or not.

Id. Additionally, the attorney was concerned that law enforcement could

use the video system to record any efforts the attorney made to

administer his own tests of intoxication to Walker.     Id.   The attorney

twice requested a different room; both requests were denied.      Id. The

attorney then conferred with Walker through the glass partition using

the booth’s intercom system. Id. Thereafter Walker took the chemical

test, which revealed a blood alcohol concentration of .186, and he was
                                    10

charged with OWI first offense.     Id.   The district court subsequently

granted Walker’s motion to suppress, finding a violation of Iowa Code

section 804.20. Id. at 288.

      On appeal, we affirmed the granting of Walker’s motion to

suppress. Id. at 286. We summarized our decision as follows:

      Those holding custody of arrested persons should honor
      attorney requests for a private, barrier-free meeting room.
      Upon request, video and audio recordings should be turned
      off during the attorney consultation or the attorney should
      be allowed to temporarily block the camera. In any event,
      audio and video recording of the in-person attorney
      consultation shall not be admissible against the accused.
      Physical separation of the attorney and detained client
      and/or visual monitoring of their conference may be required
      upon a showing by the State of an individualized safety or
      security risk justifying such measures.

Id. at 296.

      Walker clearly states that when an attorney so requests, law

enforcement must provide a private, barrier-free meeting room for

attorney–client   consultation    without    active   audio   and    video

surveillance—unless the State has established the existence of “an

individualized safety or security risk justifying such measures.” Id. As

we put it in Walker, “people would not believe they are meeting ‘alone
and in private’ in a room monitored by a police surveillance camera.” Id.

at 294 (quoting Iowa Code § 804.20).

      Walker does not hold, however, that law enforcement must provide

such a room even if no request is made.          In Walker, the attorney

requested another room largely because of the glass barrier between him

and his client and also due to his concern that the video surveillance

might be used to develop evidence against his client. Id. at 287.
                                          11

       Walker’s emphasis upon a request having been made is consistent

with our other prior interpretations of Iowa Code section 804.20. 2

Generally, we have not viewed the statute as self-enforcing: Something

does not have to be automatically provided just because the statute says

it must be “permitted.” However, we have liberally construed efforts to

invoke the rights available under the statute.

       Thus, in State v. Meissner, we held,

       An arrested person has the right under section 804.20, The
       Code, to consult an attorney. There was no requirement
       here that the defendant be told of this right by the officer. It
       was only required that any such request be honored.

315 N.W.2d 738, 740 (Iowa 1982).                Otherwise stated, the statutory

language requiring law enforcement to “permit” an arrestee to call,

consult, and see an attorney does not require law enforcement to inform

the arrestee of that right, let alone mandate that such a consultation

take place.

       Then, in a series of cases beginning with Didonato v. Iowa

Department of Transportation, 456 N.W.2d 367, 371 (Iowa 1990), we

made clear that attempts by defendants to invoke rights under Iowa Code


       2Walker    relied in part on two out-of-state decisions, one of which involved a
denial of an attorney’s request and the other of which involved secret taping. In People
v. Dehmer, the Colorado Court of Appeals found that the video surveillance violated that
state’s statutory privacy requirements for prison consultations. 931 P.2d 460, 463
(Colo. App. 1996). The statute at issue said that those in custody must be permitted to
see and consult with an attorney “alone and in private.” Id. Although defense counsel
had requested the camera be shut off or another room be provided for the meeting,
prison officials refused the request. Id. at 462. In the other case, the Vermont Supreme
Court found that law enforcement “violated defendant’s right to a private consultation
with his lawyer by taping the conversation. The tape itself [was] evidence that
defendant’s conversation with counsel was not, in fact, private.” State v. Sherwood, 800
A.2d 463, 466 (Vt. 2002). In Sherwood, neither the defendant nor presumably his
counsel at the other end of the phone line knew the conversation was being recorded.
Id. at 464–65. Neither of those circumstances—failure to honor an attorney request or
a surreptitious recording—is present here.
                                    12

section 804.20 should be broadly construed, but without abandoning the

concept that some effort to invoke the statute must be made. Hence, in

Didonato, we said in dicta that when an arrested person asks to

telephone a friend, the statutory purpose of section 804.20 is not met “if

the officer stands mute” and does not advise “for what purpose a phone

call is permitted under the statute.” Id. at 371.

      One exception to this trend was Tubbs. See 690 N.W.2d at 913.

There the defendant had asked to speak with his wife before deciding

whether to consent to chemical testing. Id. One of the officers, however,

recalled that Tubbs had a judicial no-contact order in place regarding his

wife, and therefore did not allow Tubbs to call her. Id. Tubbs argued on

appeal that evidence of his refusal to consent to the chemical test should

have been excluded. Id. at 914. We disagreed, noting “Tubbs failed to

ask to talk to an attorney or to anyone besides his wife,” and “[u]nder

these circumstances, the officers fulfilled their responsibility under

section 804.20.” Id.

      In State v. Garrity, 765 N.W.2d 592, 596–597 (Iowa 2009), though,

we squarely held that once an arrestee asks to make a phone call, the

officer has an obligation to advise the arrestee the persons to whom calls

can be made. We said,

      People may be aware they have the right to a phone call, but
      are likely unaware of the specified people they are allowed to
      call. If, as here, the officer turns down the arrestee’s phone
      call request because the request is to call someone not
      contemplated in the statute, the officer must explain the
      scope of the statutory right.

Id. at 597.    We distinguished Tubbs on the ground “there was no

confusion [in Tubbs] that triggered the duty to clarify the scope of the

persons who may be called.” Id. at 596.
                                    13

       We adhered to the same approach in Hellstern. See 856 N.W.2d
355.      There we determined that a defendant’s request for a private

telephone conversation with his attorney—which is not authorized by the

statute—obligated a police officer to inform the defendant of his right to a

private, in-person consultation at the jail—which is authorized by the

statute. Id. at 364–65.

       In that case, Hellstern was able to reach an attorney from the jail

and asked the officer for privacy during the call. Id. at 359. The officer

responded, “Not on the phone,” but failed to inform Hellstern he had a

right to a private, in-person consultation at the jail. Id. Following the

phone conversation with his attorney, Hellstern took the chemical test

and received a result of .194.    Id.    We held Hellstern was entitled to

suppress the test results because he

       adequately invoked his statutory right to a confidential
       consultation with his attorney under section 804.20 by
       requesting privacy during his phone call, triggering [the
       officer]’s duty to inform him that the attorney must come to
       the jail for a confidential conference.

Id. at 364–65. Hellstern is thus another case where a duty to clarify the

statutory rights arose after an arrestee who lacked full knowledge of the
statute tried to get outside advice before undergoing chemical testing.

See id.

       Most recently, in State v. Lyon, 862 N.W.2d 391, 401 (Iowa 2015),

we held that Iowa Code section 804.20 does not impose a duty on police

to explain to an arrestee why he should obtain legal advice. In that case,

Lyon was told of his section 804.20 right to call a family member or

attorney. Id. at 399. He then inquired about the purpose for making a

call: “I’m gonna call someone first to get out of here, correct?” Id. The

officer replied that if Lyon wanted to bond out, “that’s your prerogative of
                                     14

these phone calls.”   Id.   Lyon asserted that the officer’s response was

“misleading” in that officers should be required to tell persons in custody

that the purpose of the calls is to get advice about whether to take a

chemical test. Id. We declined to adopt such a suppression rule because

“[w]e do not believe law enforcement officers must help shape the nature

of the communication with attorneys and family members once they have

honored the accused's right to communicate with such individuals.” Id.

at 401. We noted that the officer had not made a misstatement of law or

undermined the defendant’s rights, and he had “plainly honored” the

defendant’s section 804.20 to make phone calls. Id. at 401.

      While Lyon held that law enforcement need not inform an arrestee

of the preferred reasons for making a call to a family member or an

attorney, we have found that law enforcement may not interfere with an

arrestee’s efforts to place such a call just because they believe his or her

stated reasons for the call lack “good faith” or are “futile.” See Hicks, 791
N.W.2d at 96. In Hicks, we held that the state violated Iowa Code section

804.20 by denying the defendant a reasonable opportunity to call his

mother after he had asked to do so, even though the defendant’s mother

presumably would not have been able to “come get [him]” as the

defendant desired. Id.

      Unlike circumstances where we have granted relief in the past, the

present case does not involve law enforcement’s refusal to honor an

arrestee’s or an attorney’s direct assertion of Iowa Code section 804.20

rights. Cf. Walker, 804 N.W.2d at 296; Hicks, 791 N.W.2d at 96. Nor

does it involve law enforcement’s failure to clarify the scope of section

804.20 rights to an arrestee whose requests indicated he may well have

wanted to exercise those rights but did not know what rights the statute

afforded. Cf. Hellstern, 856 N.W.2d at 364; Garrity, 765 N.W.2d at 597;
                                     15

Didonato, 456 N.W.2d at 371. To put it another way, this case is not

about “legally inaccurate requests.”      See State v. Lukins, 846 N.W.2d
902, 908 (Iowa 2014) (summarizing caselaw under Iowa Code section

804.20).

      Importantly, this case does not involve surreptitious recording of

attorney-client conversations. Here, Lamoreux’s attorney was aware that

the video and audio recording systems were functional and that the

audio could be switched off. Yet he did not turn the audio off, cover the

camera, or request another room, although he had been known to turn

off the microphone in the past. Additionally, the presence of the audio

and camera monitoring would have been obvious to Lamoreux himself.

Nothing in the record indicates that Lamoreux’s attorney was not

“permitted” to consult confidentially and in private with his client; rather,

the attorney made a decision to go ahead and consult with his client

without privacy. No violation of Iowa Code section 804.20 occurred in

this situation.

      We believe the foregoing interpretation of section 804.20 is a

reasonable one that “will best effectuate the purpose of the statute.”

Walker, 804 N.W.2d at 290 (quoting Johnson, 528 N.W.2d at 640).

Space is often limited in law enforcement facilities and, as here, rooms

may be equipped with surveillance for general security reasons. It may

be more practical, and safer, to have the monitoring in effect unless

specifically deactivated rather than the other way around.         Also, an

attorney called to a police station or jail late at night to meet an unruly

client whom he or she does not know may prefer not to be alone in a

closed-off, unmonitored room. In addition, we are reluctant to interpret

section 804.20 as granting relief from a set of circumstances that were

clearly accepted at the time. Furthermore, it is reasonable to expect an
                                    16

attorney who sees a surveillance system in operation to ask that the

surveillance be turned off or that a different room be provided. Normally,

in our legal system, attorneys have to ask for things and are good at

doing so; that is why clients are willing to pay them.

      IV. Conclusion.

      For the foregoing reasons, we vacate the decision of the court of

appeals and affirm the district court’s denial of Lamoreux’s motion to

suppress.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.